 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW M. SCOBLE (CABN 124940)
   RAVI T. NARAYAN (IABN AT0011948)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7249/7369
             Fax: (415) 436-7234
 8           Email: andrew.scoble@usdoj.gov
             Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       ) CASE NO. CR 19-0280 RS
                                                     )
15           Plaintiff,                              ) DETENTION ORDER
                                                     )
16      v.                                           )
                                                     )
17   EVERT GALDAMEZ CISNEROS,                        )
                                                     )
18           Defendant.                              )
                                                     )
19

20           On February 18, 2020, defendant Evert Galdamez Cisneros was charged by Superseding
21 Indictment with Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d), and Assault with a

22 Dangerous Weapon in Aid of Racketeering, in violation of 18 U.S.C. § 1959(a)(1).

23           This matter came before the Court on March 19, 2020 and March 26, 2020 for detention
24 hearings. The defendant was present and represented by Brian Berson. Assistant United States

25 Attorneys Andrew Scoble and Ravi Narayan appeared for the government. The government moved for

26 detention, and the defendant opposed.
27           At the hearings, counsel submitted proffers and arguments regarding detention. The
28 government’s proffer included both its detention filing (Dkt. 43) and oral proffers. The government

     [PROPOSED] DETENTION ORDER                     1                                             v. 11/01/2018
      CR 19-0280 RS
30
 1 proffered that: (1) the defendant is believed to be a member of the MS-13 20th Street gang, which the

 2 government alleges is a racketeering enterprise, as outlined in pages 13-15 of the government’s

 3 detention memorandum (Dkt. 43); (2) on January 24, 2019, the defendant is seen on surveillance video

 4 participating in a group assault on a family of four in MS-13 gang territory, including his punching a 15-

 5 year-old victim in the face; (3) on February 4, 2019, when the defendant was arrested, he was wearing a

 6 hat that read “MS,” a machete and baseball bat were hidden in his car, and his phone was playing an

 7 MS-13 rap song with violent lyrics and specific references to MS-13 20th Street members and

 8 codefendants; and (4) an October 2019 search warrant executed the defendant’s phone revealed chats

 9 between him and other MS-13 20th Street gang members discussing (a) a plot to commit MS-13 gang

10 violence in Los Angeles and (b) a plan to kill a fellow MS-13 member for backing out of the Los

11 Angeles trip. The defendant proposed that he be released on an unsecured bond, cosigned by multiple

12 sureties, with his wife acting as a custodian.

13          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

14 the record, the Court finds by clear and convincing evidence that no condition or combination of

15 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

16 defendant must be detained pending trial in this matter.

17          The present order supplements the Court’s findings and order at the detention hearing and serves

18 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

19 Section 3142(i)(1). As noted on the record, the Court makes the following finding as the basis for its

20 conclusion: the defendant poses a danger to the community which cannot be mitigated by any

21 combination of release conditions. This finding is made without prejudice to the defendant’s right to

22 seek review of defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

23          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

24          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

25 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

26 sentences or being held in custody pending appeal;
27          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

28 and

     [PROPOSED] DETENTION ORDER                      2                                            v. 11/01/2018
      CR 19-0280 RS
30
 1          3.     On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6

 7 DATED: April 9, 2020                                          ________________________
                                                                 HONORABLE SALLIE KIM
 8
                                                                 United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
      CR 19-0280 RS
30
